OPINION OF THE COURT
GREENBERG, Circuit Judge.
Leocadio Heredia-Rondon pursuant to a plea agreement pleaded guilty to a count of an indictment charging him with distribution of heroin within 1000 feet of a school in violation of 21 U.S.C. § 860. The presentence report established his total offense level at 23 and his criminal history category as I, yielding a sentencing range of 46 to 57 months. The court imposed a 46-month custodial term followed by a five-year term of supervised release. In addition it imposed a $500 fine. Heredia-Rondon appeals.
Heredia-Rondon’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), indicating that he can raise no non-frivolous issues on this appeal and the government has filed a brief agreeing. Though given the opportunity, Heredia-Rondon has not filed a brief. We, too, are satisfied that he cannot raise any non-frivolous issues on this appeal and, consequently, we will affirm. Nevertheless, we note that Heredia-Rondon may wish to raise an issue with regard to the possible ineffectiveness of his counsel. Accordingly, our affirmance is without prejudice to him being able to raise that issue in a proceeding under 28 U.S.C. § 2255. See United States v. Sandini, 888 F.2d 300, 311-12 (3d Cir.1989).
The judgment of conviction and sentence entered January 23, 2002, will be affirmed.